Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a national stage application of PCT/IB2018/057082, filed September 14, 2018, which claims benefit of provisional application 62/558773, filed September 14, 2017.  Claims 1-7, 10, 11, 13, 14, 17, 18, 20-22, 26, 27, 29, and 30 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted March 13, 2020 is acknowledged wherein claims 4, 6, 7, 11, 14, 18, 26, and 27 are amended and claims 8, 9, 12, 14, 15, 19, 23-25, and 28 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, these claims refer to an oligonucleotide attached to a GalNAc moiety selected from GalNAc 1 to GalNAc 13.  While these terms are used in the specification with reference to a number of different chemical structures, according to MPEP 2173.05(s), “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table is permitted only in 
	For the sake of prosecution on the merits, claims 1-7 will be interpreted as if they encompassed any structure wherein an oligonucleotide is attached, either directly or by a linker, to a reactive group such as hydroxyl or carboxyl of a moiety derived from any of the GalNAc 1-13 structures described in the specification, or to such a reactive group unmasked by removal of a protecting group from one of these structures.  In particular, for structures containing protecting groups such as dimethoxytrityl or pentafluorophenyl, the claims are interpreted as including conjugates not containing the protecting group, where the group has been removed and replaced with a linkage to an oligonucleotide.  The claims are also interpreted as encompassing structures wherein a further linking moiety is interposed between the pictured structure and the oligonucleotide, in view of the limitations of claims 4-5 which require such a linker.  Finally, the claims are interpreted as including embodiments wherein the temporary acetyl protecting groups have been removed from the saccharide moieties.

Claim 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This claim depends from claim 11, which requires that R8 is a C3-C10 alkoxide moiety.  However, claim 20 defines R8 as a structure that is not an alkoxide moiety, thereby failing to further limit the scope of claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1, 3, 4, 6, 7, 10, 20, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seth et al. (PCT international publication WO2015/042447, reference included with PTO-1449)
	Independent claim 1 and dependent claims 3, 4, 6, 7, and 27 are directed to a conjugate of one of a certain selection of GalNAc conjugate structures attached to an oligonucleotide, optionally through a linker.  Dependent claims 6 and 7 specify that the oligonucleotide has certain specific features, namely being single or double stranded and complimentary to a HBV RNA transcript.  Claim 10 claims a GalNAc saccharide bound to a linker moiety and further to either an oligonucleotide or a protecting group.
	Seth et al. discloses a conjugate of an oligonucleotide to a trivalent GalNAc cluster through a linker moiety. (p. 3 line 20) Certain embodiments disclosed on pp. 115-118 of this reference include a structure which could reasonably be interpreted as the structure GalNAc 1 recited in the specification with the removal of protecting groups and conjugation to an oligonucleotide, or as GalNAc 6 with the removal of the pentafluorophenyl protecting group and the attachment of the conjugate through the cyclic pyrrole moiety as a linker.  Therefore this structure anticipates claims 1, 3, 4, and 10.  With respect to claims 6 and 7, Seth et al. discloses that the oligonucleotide can be a therapeutic agent for treating a hepatitis B infection (p. 2 lines 32-27) and that it can be a single or double stranded antisense compound, which would therefore be complimentary to a HBV mRNA transcript. (p. 3 lines 11-13) With respect to claim 27, Any oligonucleotide will contain more than two nucleotide moieties, and therefore reasonably be considered to comprise a dinucleotide moiety linking the conjugate to the rest of the oligonucleotide.  For these reasons Seth et al. is seen to anticipate the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 10, 11, 14, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamuri et al. (PCT international publication WO2018/035380, reference included with PTO-892)
	Claim 10 claims a structure comprising 1-3 N-acetylgalactosamine moieties linked to a further chemical structure.  Dependent claims 11, 14, 18, and 22 further specify the characteristics of this structure.
Sakamuri et al. discloses polynucleotide constructs comprising auxiliary moieties such as targeting moieties. (p. 1 lines 28-31) The targeting moiety further can comprise N-acetylgalactosamine. (p. 43 lines 10-22) A specific conjugate is disclosed comprising three N-acetylgalactosamine moieties attached to a trivalent linker comprising polyethylene oxide and alkylene moieties according to claims 10, 11, 14, and 18, and additionally comprising azide which can be regarded as a protecting group. (p 100 lines 8-14) While this structure has the N-acetylgalactosamine moieties attached by a glycosidic amide bond, as opposed to a glycosidic oxygen as required in claim 10, Sakamuri et al. also discloses trivalent constructs wherein the NAG moiety is attached by an oxygen atom. (p. 95 lines 1-5) One of ordinary skill in the art would have therefore regarded these two glycosidic linkages as equivalents usable for the same purpose, and therefore found it to be obvious to make the constructs described on p. 100 of the reference using an oxygen atom in the glycosidic linkage.  Regarding claim 22, Sakamuri et al. discloses attaching the auxiliary moiety azide construct to a reactive alkyne which is further connected to an oligonucleotide by a phosphodiester linkage, falling within the scope of this claim. (p. 151 lines 22-25)

26 is rejected under 35 U.S.C. 103 as being unpatentable over Seth et al. as applied to claims 1, 3, 4, 6, 7, 10, 20, and 27 above, and further in view of Winkler. (Reference included with PTO-892)
The disclosure of Seth is discussed above.  Seth does not disclose a conjugate further comprising an attached cholesterol or tocopherol as described in claim 26.
Winkler discloses that both cholesterol and tocopherol increase uptake of therapeutic siRNA molecules in the liver. (p. 794 right column last paragraph – p. 796 left column)
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the conjugates described by Seth et al. with cholesterol or tocopherol.  One of ordinary skill in the art would have found this to be obvious based on a rationale of improving an existing material with an improvement disclosed by the prior art.  Specifically, since Seth et al. discloses that the GalNAc-oligonucleotide conjugates are intended to target the liver, one of ordinary skill in the art would have bene motivated to apply liver-targeting improvements such as cholesterol conjugation to these conjugates.
With respect to the point of attachment described in claim 26, wherein the GalNAc moiety is attached at one end and the cholesterol is attached at the other end, Seth et al. discloses attaching the GalNAc moiety at the 3’- end of the oligonucleotide, (see bottom of p. 3) while Winker discloses attaching tocopherol via a 5’- linkage.  Therefore one of ordinary skill in the art would have seen a suggestion in the prior art to attach the two moieties at these two different ends of the oligonucleotide.
For these reasons the invention taken as a whole is prima facie obvious.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	1/7/2022